Citation Nr: 0927455	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
lower back disability.

2.  Entitlement to service connection for a lower back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1944 to August 1946

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
lumbosacral strain based on a finding that no new and 
material evidence had been received to reopen a previously 
denied claim. 

The RO determined, in a July 2006 statement of the case, that 
the Veteran submitted new and material evidence to reopen the 
previously denied claim, but denied the claim on the merits.  
Irrespective of the RO's action, the Board must also decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for a lower back 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The reopened claim of service connection for a lower back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1956 rating decision, service 
connection for a lower back disability was denied and that 
decision is final.  In an August 1990 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a lower back disability.  A notice of 
disagreement was not received within the subsequent one-year 
period and that decision is now final.

2.  Evidence submitted since the RO's August 1990 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a lower back 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
August 1990 rating decision which determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a lower 
back disability and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a lower back disability, there is no prejudice to the 
appellant, regardless of whether or not VA has satisfied its 
duties of notification and assistance.

The Veteran contends that his lower back disability began 
during service, as evidenced by a service treatment record 
finding chronic low back pain in October 1944.  The Veteran 
also maintains that he injured his back in September 1945 
when he was unloading ammunition and a 120 pound box fell on 
top of him. 

The Veteran's original claim for service connection for a 
back injury was denied in a March 1956 rating decision which 
was not appealed.  Several attempts to reopen his claim since 
the 1956 denial have been denied by the RO and have become 
final.  The most recent final denial was in an August 1990 
rating decision.

The underlying service connection claim was denied in March 
1956 because there were no findings of residuals of a back 
condition.  The merits of the underlying service connection 
claim were again addressed in an March 1980 rating decision, 
at which time the RO determined that there was no 
relationship between the Veteran's current disability and his 
service. 

In an August 1990 decision, the RO denied service connection 
for a lower back disability finding that new and material 
evidence had not been submitted to reopen the claim.  A 
notice of disagreement was not received within the subsequent 
one-year period and the August 1990 decision became final.

In November 2003, the Veteran once again requested to reopen 
his claim of service connection for a lower back disability.  
Additional evidence has been added to the record since the 
last final denial, including an August 2004 letter from Dr. 
J.G. who reported that the Veteran had low back pain from 
significant degenerative disc disease of the lumbar spine 
which had progressively worsened since an injury which 
occurred in the 1940s while he was on active duty in the 
military. 

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that there was no new and material evidence to 
reopen the previously denied claim of service connection.  
The reason for the denial of the underlying claim was that 
the current disability was not related to service. 

Since the prior final decision, evidence has been added to 
the claims file, including an August 2004 letter from Dr. 
J.G. who opines that the Veteran's current lower back 
disability has progressively worsened since an injury in 
service.  This evidence is competent medical evidence tending 
to show a relationship between the Veteran's current back 
disability and service.  Regarding new and material evidence, 
newly submitted evidence is presumed credible for purposes of 
reopening a claim.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  Thus, the additional evidence is new and material 
and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a lower back 
disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a lower 
back disability, VA now has the duty to assist the appellant 
in the development of the claim.  As such, VA must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The Board notes the inservice report of chronic low back 
pain, the Veteran's assertion of a back injury in 1945, 
lumbar spine anomalies reflected on a report of private x-ray 
in November 1955, and x-ray findings of dorsolumbar 
osteoarthritis on x-ray in March 1973.  The Veteran should be 
afforded a VA examination to determine the current nature and 
likely etiology of his lower back disability.  The Veteran 
should also be afforded additional opportunity to obtain and 
submit any additional relevant medical records pertinent to 
his claim for service connection.  

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
health care providers who have treated 
him for his low back disorder; he should 
also provide the dates of such treatment.  
Obtain the relevant records from the 
sources indicated by the Veteran.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
Veteran's lower back disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the Veteran and record a full 
clinical history referable to the claimed 
lower back disability.  The examiner 
should identify what specific lower back 
conditions exist.  Then, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current lower back 
disability had its onset during service, 
and/or is the result of in-service event 
or injury, based on all of the pertinent 
VA and private medical evidence in the 
claims file.  The examiner should 
specifically address the Veteran's 
contention of an inservice finding of 
chronic low back pain in October 1944, 
and the incident in September 1945 
described by him.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


